Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-14-00299-CV

                            IN THE INTEREST OF J.J.B., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02385
                        Honorable Martha B. Tanner, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s April 8, 2014 order
terminating the parental rights of James B. is AFFIRMED.

       It is ORDERED that no costs shall be assessed against appellant because he is indigent.

       SIGNED August 27, 2014.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice